Citation Nr: 1633086	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2013 decision, the Board denied the Veteran's request to reopen his previously denied claim for service connection for chronic obstructive pulmonary disease.  At that time, his claim for service connection for hypertension was remanded to the Agency for Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's current hypertension is unrelated to his period of active military service including exposure to herbicides, nor was hypertension manifest to a compensable degree within one year of his discharge from active service, and it is not due to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in September 2008, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in the Veteran's 2009 disability claim (10/31/11 VBMS SSA/SSI Letter, p. 1; but see 12/7/11 STR-Medical (4th set), pps 68-69).  (SSA correspondence in October 2009 indicates the claim was denied but, in December 2009, the Veteran was advised that he was entitled to disability benefits.)

The Veteran underwent VA examinations in December 2011 and April 2012 and the examination reports are of record.

The Board's December 2013 remand was to schedule the Veteran for a VA examination regarding his claim for service connection for hypertension including as due exposure to herbicides or service-connected coronary artery disease, and obtain VA treatment records since May 2012.  There has been substantial compliance with this remand, as he underwent VA examination in January 2014 and VA medical records, dated to February 2014, were obtained.

The January 2014 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2014 opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

The Board finds the duties to notify and assist have been met. 

Contentions

The Veteran contends that he has hypertension as a result of his exposure to Agent Orange.  It has also been asserted that his hypertension is due to, or aggravated by, service-connected coronary artery disease.

Service connection for coronary artery disease, status-post myocardial infarction with stent placement, was granted in an April 2011 rating decision.

Service connection is also in effect for diabetes mellitus, type II, peripheral neuropathy of the right and left upper extremities with bilateral carpal tunnel syndrome, and posttraumatic stress disorder (PTSD).

A July 2012 rating decision granted entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) from October 2011.

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as cardiovascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service-connected disability, by a service-connected disability.  38 C.F.R. § 3.310(a), (b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

Hypertension is not a disease that is presumed to have been caused by herbicide exposure.

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  

As required by law, VA has entered into an agreement with the NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, the NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  In 2006, the NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.

Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein.

Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of hypertensive pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran variously asserts that he has hypertension due to exposure to herbicides.

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he served in Vietnam for nearly one year during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  His service in Vietnam and presumed exposure to herbicides is established.

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e). 

There is no competent opinion linking current hypertension to Agent Orange exposure.  Although the Veteran contends that he has hypertension as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the NAS).  The Veteran's opinion does not constitute competent evidence of a link between hypertension and Agent Orange.  Thus, it carries no weight in this regard.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, hypertension.

The post service evidence includes VA and non-VA medical records, dated from 2002.  A September 17, 2002 private hospital history and physical notes borderline hypertension and a past medical history of mildly elevated systolic blood pressure for which the Veteran did not seek medical attention (8/11/08 VBMS Medical Treatment Record-Non Government Facility, p. 20).  A September 19, 2002 discharge record includes a diagnosis of recently diagnosed new onset hypertension (8/11/08 VBMS Medical Treatment Record-Non Government Facility, p. 17).  Systemic hypertension was assessed on September 20, 2002 (8/11/08 VBMS Medical Treatment Record-Non Government Facility, p. 23).

Severe hypertension that was brought under control was noted in May 2004 (12/7/11 VBMS STR-Medical (2nd set), pps. 113, 115-16).  Systemic hypertension that was controlled was also reported in May 2004 (8/19/08 VBMS Medical Treatment Record-Non-Government Facility, p. 1).

Reports of VA examinations in December 2011 and April 2012 include diagnoses of hypertension.  The reports note that ischemic heart disease did not include hypertension because hypertension did not qualify within the generally accepted medical definition of ischemic heart disease (12/28/11 VBMS VA Examination, p. 28; 4/18/12 VBMS VA Examination, p. 36).

In January 2014, a VA examiner opined that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no medical evidence that indicates that the exposure to herbicides used in Vietnam can be the cause of hypertension.  Further, there was no medical evidence of the Veteran having hypertension in service.

The examiner further opined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by his service-connected coronary artery disease disability.  The examiner reasoned that the Veteran took only one blood pressure medication prior to his diagnosis of coronary artery disease, and he was still taking only one medication for his hypertension.  According to the examiner, the natural progression for hypertension was for an increasing need for multiple medications as time passed and individuals were commonly on two to three for their hypertension after having this condition for several years.

While hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, such continuity of symptoms has not been demonstrated in this case, as the first documented evidence of hypertension is from 2002, more than 30 years after the Veteran's discharge.   

The Veteran did not mention hypertension in his initial claim for VA benefits submitted in August 2004.  He first reported a hypertensive disease in July 2008, when he claimed service connection for the disorder, although he offered no specifics of when the disability started.  The Veteran has not reported a continuity of symptomatology and the clinical record shows no elevated blood pressure readings prior to 2002, more than three decades after service.

Absent a continuity of symptoms, the Veteran would not be competent to say that hypertension, first demonstrated decades after service, was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").  Because the Veteran does not have special training or education in the etiology of vascular diseases, he is not competent in this regard and the Board accords his statements no weight.

Here, there is not one medical opinion of record to support the Veteran's claim.  The December 2011 and April 2012 VA examination reports indicate that the Veteran's ischemic heart disease did not include hypertension, primarily because hypertension did not qualify within the generally accepted medical definition of ischemic heart disease.

In January 2014, the VA examiner opined that the Veteran's hypertension was not due to exposure to herbicides or aggravated by service-connected coronary artery disease.  The examiner provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

While the examiner reasoned that there was no medical evidence that indicates that the exposure to herbicides used in Vietnam can be the cause of hypertension, and the NAS Updates 2006 and 2012 discuss limited or suggestive evidence of an association between herbicide exposure and the outcome, there remains no firm conclusion that hypertension is due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2015).

The examiner's opinion is entirely consistent with that of the December 2011 and April 2012 VA examination reports.  Taken together, the Board finds that these VA reports weigh against a link between the Veteran's hypertension and service because they contain an accurate medical history, a rationale, and are provided by well-trained medical experts.

The Veteran has indicated that he believes that his claimed disability is related to his exposure to Agent Orange, or to his service-connected coronary artery disease disability, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his hypertension disability to active service or the coronary artery disability, as opposed to other possible causes.  The 2014 VA physician-examiner was well qualified to assess the causes of the hypertension in the Veteran and provided extensive reasons for his opinion.  In light of this, the Board finds that the 2014 VA opinion outweighs the Veteran's belief when considered in view of all pertinent evidence.  

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the competent and credible January 2014 and earlier VA examiners' opinions weigh against the claim.  The preponderance of the evidence is thus against a finding that a hypertension disorder is related to active service including exposure to Agent Orange, or service-connected disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension, including as due to service-exposure to herbicides, is denied.




____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


